Citation Nr: 0123341	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to secondary service connection for an above the 
left knee amputation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In November 1999, the Board found 
that the claim for secondary service connection for an above 
the left knee amputation was well grounded, and remanded the 
issue to the RO for additional development to include a VA 
examination of the above the left knee amputation.  In 
September 2000 the Board again remanded the claim for an 
additional examination.  The case has now been returned to 
the Board for appellate consideration.


FINDING OF FACT

The veteran's above the left knee amputation is causally 
related to his service-connected residuals of residuals of 
gunshot wounds of left thigh and leg.


CONCLUSION OF LAW

The veteran's above the left knee amputation is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. §§ 3.102, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran sustained gunshot wounds of left hand, thigh, and 
calf in combat in Italy in September 1944.  As a result of 
these injuries, he has been rated 40 percent for his left 
hand injuries, 40 percent for residuals of the gunshot wound 
to the left thigh, and 30 percent for residuals of the 
gunshot wounds of the left lower leg.  His disabilities have 
been rated at a combined 80 percent since service

In March 1992 R. W. N., M.D., a private vascular surgeon, 
reported that the veteran had developed severe peripheral 
vascular disease, and had to undergo a femoral to tibial 
composite saphenous vein graft.  Because of the veteran's 
service injuries that destroyed the saphenous vein, a 
composite, rather than a single, vein graft was required.  
Dr. N. said this would compromise the long-term results of 
the procedure.

The veteran continued to have ulcers and poor flow in his 
leg, and underwent a left above-the-knee amputation in August 
1992.

In January 1996 F. T. C., M.D. reported that he had followed 
the veteran for multiple medical problems and that the 
veteran apparently had a gunshot wound to the leg in World 
War II.  He had a left above-the-knee amputation due to 
atherosclerosis.  Since this was the leg that was injured 
during WW II it may be related to his injury since the other 
leg has not been effected by severe atherosclerosis to the 
degree that the left leg was.  

In January 1996, Dr. N. stated that if the veteran had a 
total length of saphenous vein, which had been damaged by the 
gunshot wound, then the likelihood that the veteran would 
have had to undergo a left above-the-knee amputation was very 
small and he would probably still be ambulatory.

A July 1998 statement from Dr. N. is to the effect that the 
gunshot wound he received was directly responsible for the 
injury to the veins which compromised the femoral to tibial 
composite saphenous vein graft.  

The veteran and his wife testified at a hearing before the 
undersigned member of the Board sitting at the RO in August 
1999.  They explained the trouble he had had with his left 
leg over the years since service and said that they had been 
told that the left above-the-knee amputation was caused by 
the veteran's war injuries to the left leg.

In a January 2000 VA examination, the examiner commented that 
he could not say with any reasonable certainty what role, if 
any, the service-connected gunshot wounds played in 
compromising the veteran's left saphenous vein.  The examiner 
further indicated that whether this claim had any validity 
was a judgment best made by a vascular surgeon.

The veteran failed to report for an examination by a VA 
vascular specialist scheduled in January 2001.  In June 2001 
the veteran reported that he had been unable to come for the 
VA examination because he had been bedridden and on oxygen 
supply at the time of the examination.  He said he is only 
able to travel by ambulance.

The last medical evaluation of record was in March 2000, and 
it showed that, in addition to the left above-the-knee 
amputation, the veteran had atrial fibrillation, congestive 
heart failure, peripheral vascular disease, and coronary 
artery disease.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that the veteran has been informed of the 
criteria necessary to establish his claim in the statement of 
the case and supplemental statement of the case.  The Board 
is also satisfied that pertinent evidence necessary to 
properly evaluate his claim is part of the record.  This 
evidence includes a VA compensation examination and private 
medical opinions.  Accordingly, the Board finds that the VA 
has satisfied the criteria set forth in VCAA and the 
implementing regulations, and the veteran is not prejudiced 
by this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The crux of the veteran's contention is that his gunshot 
wounds of the left lower extremity with damage to his 
saphenous vein contributed to the venous compromise of his 
left leg and the ultimate above the left knee amputation.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2000).

To summarize, the veteran was unable to report for his 
scheduled VA examination in January 2000 due to illness.  The 
record supports his statements, and the Board finds that his 
failure to report for the VA examination is excused by good 
cause. 38 C.F.R. § 3.655 (2000). 

In this regard, the VA examiner in January 2000 was unable to 
state with any reasonable certainty what role, if any, the 
service-connected gunshot wounds played in compromising the 
veteran's left saphenous vein.  The VA examiner was not a 
vascular specialist.  However, Dr. C. and Dr. N., the 
vascular surgeon who performed the femoral to tibial 
composite saphenous vein graft, have indicated that the 
service-connected residuals of residuals of gunshot wounds to 
the left leg contributed to the ultimate left above-the-knee 
amputation.

Under such circumstances, the veteran must be given the 
benefit of the doubt.  38 C.F.R. § 3.102.  Accordingly, 
secondary service connection for an above the left knee 
amputation is warranted.


ORDER

Secondary service connection for an above the left knee 
amputation is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

